EXHIBIT 10.26

Time Warner Inc. 2013 Stock Incentive Plan

Special Retention RSU Agreement – 2018 – Bewkes (13RUJB18)

For use in February 2017

Special Retention Restricted Stock Units Agreement — 2018

General Terms and Conditions

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to make a special retention grant of the
restricted stock units (the “RSUs”) provided for herein to the Participant
pursuant to the Plan and the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

 

  a) “Cause” means “cause” as defined in Section 4.1 of the Employment
Agreement.

 

  b) “Disability” means the occurrence of a “Disability Date” as defined in
Section 5.1 of the Employment Agreement.

 

  c) “Employment Agreement” means the Employment Agreement dated January 22,
2016 between the Participant and the Company, as in effect on the date hereof.

 

  d) “Merger Agreement” means the Agreement and Plan of Merger among Time Warner
Inc., AT&T Inc., West Merger Sub, Inc. and West Merger Sub II, LLC, dated as of
October 22, 2016, as may be amended, modified or supplemented from time to time.

 

  e) “Notice” means (i) the Notice of Grant of Restricted Stock Units that
accompanies this Agreement, if this Agreement is delivered to the Participant in
“hard copy,” and (ii) the screen of the website for the stock plan
administration with the heading “Vesting Schedule and Details,” which contains
the details of the grant governed by this Agreement, if this Agreement is
delivered electronically to the Participant.

 

  f) “Participant” means an individual to whom RSUs have been awarded pursuant
to the Plan and shall have the same meaning as may be assigned to the terms
“Holder” or “Participant” in the Plan.



--------------------------------------------------------------------------------

  g) “Performance Period” means the 2017 calendar year.

 

  h) “Performance Target” means the specific written objective goal or goals
based on the criteria set forth in Section 9(b) of the Plan and that are timely
approved by the Committee pursuant to Section 9(b) of the Plan for the
Participant for the Performance Period.

 

  i) “Plan” means the equity plan maintained by the Company that is specified in
the Notice, which equity plan has been provided to the Participant separately
and forms a part of this Agreement, as such plan may be amended, supplemented or
modified from time to time.

 

  j) “Prior Option Agreement” has the meaning set forth in Section 11(b) below.

 

  k) “Prior Options” has the meaning set forth in Section 11(b) below.

 

  l) “Prior RSU Agreement” has the meaning set forth in Section 11(a) below.

 

  m) “Prior RSUs” has the meaning set forth in Section 11(a) below.

 

  n) “Retirement” means a voluntary termination of employment by the Participant
following the attainment of age 55 with ten (10) or more years of service as an
employee or a director of the Company or any Affiliate, which, pursuant to
Section 4.6 of the Employment Agreement, is any voluntary termination of
employment by the Participant other than pursuant to Section 4.2 of the
Employment Agreement; provided further that such voluntary termination occurs on
or after the closing of the transactions contemplated by the Merger Agreement
(or, if the Merger Agreement is terminated and such closing does not occur, on
or after termination of the Merger Agreement).

 

  o) “Severance Period” means “Severance Period” as defined in the Employment
Agreement.

 

  p) “Shares” means shares of Common Stock of the Company.

 

  q) “Vesting Date” means each vesting date set forth below:

 

Vesting Date    % of 2018 RSUs Vested

February 15, 2019

   25%

February 15, 2020

   50%

February 15, 2021

   75%

February 15, 2022

   100%

 

  r) “Vesting Commencement Date” means February 15, 2018.

 

2



--------------------------------------------------------------------------------

2. Grant of Restricted Stock Units. The Company hereby grants to the Participant
(the “Award”), on the terms and conditions hereinafter set forth, the number of
RSUs set forth on the Notice. Each RSU represents the unfunded, unsecured right
of the Participant to receive a Share on the applicable Vesting Date, subject to
the terms, conditions and Section 162(m) Vesting Condition (as defined below).
RSUs do not constitute issued and outstanding shares of Common Stock for any
corporate purposes and do not confer on the Participant any right to vote on
matters that are submitted to a vote of holders of Shares.

 

3. Dividend Equivalents, Retained Dividend Equivalents and Retained
Distributions. If on any date while RSUs are outstanding hereunder the Company
shall pay any regular cash dividend on the Shares, (i) if the 162(m) Vesting
Condition has been satisfied, then, for each RSU held by the Participant on the
record date, the Participant shall be paid an amount of cash equal to the
dividend paid on a Share (the “Dividend Equivalents”) or (ii) if the 162(m)
Vesting Condition has not yet been satisfied, then, for each RSU held by the
Participant on the record date, the Participant shall be credited with a
bookkeeping entry in an amount equal to the dividend paid on a Share (the
“Retained Dividend Equivalents”), with such payment or crediting, as applicable,
made at the time that such dividends are paid to holders of Shares. If on any
date while RSUs are outstanding hereunder the Company shall pay any dividend
other than a regular cash dividend or make any other distribution on the Shares,
the Participant shall be credited with a bookkeeping entry equivalent to such
dividend or distribution for each RSU held by the Participant on the record date
for such dividend or distribution, but the Company shall retain custody of all
such dividends and distributions unless the Board has in its sole discretion
determined that an amount equivalent to such dividend or distribution shall be
paid currently to the Participant (the “Retained Distributions”); provided,
however, that if the Retained Distribution relates to a dividend paid in Shares,
the Participant shall receive an additional amount of RSUs equal to the product
of (I) the aggregate number of RSUs held by the Participant pursuant to this
Agreement through the related dividend record date, multiplied by (II) the
number of Shares (including any fraction thereof) payable as a dividend on a
Share. Retained Distributions and Retained Dividend Equivalents will not bear
interest and will be subject to the same restrictions as the RSUs to which they
relate. Unless they are forfeited pursuant to Section 4(b), the Retained
Dividend Equivalents will be paid to the Participant promptly, but not more than
60 days, after the 162(m) Vesting Condition has been satisfied. Notwithstanding
anything else contained in this Section 3, no payment of Dividend Equivalents,
Retained Dividend Equivalents or Retained Distributions shall occur before the
first date on which a payment could be made without subjecting the Participant
to tax under the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

 

3



--------------------------------------------------------------------------------

4. Vesting and Delivery of Vested Securities.

 

  a) Except as otherwise provided in Sections 5, 6 and 7, the vesting of the
RSUs and any Retained Distributions relating thereto shall occur only if (i) the
Participant has continued in Employment of the Company or any of its Affiliates
on the Vesting Date and has continuously been so employed since the Date of
Grant (as set forth in the Notice) and (ii) the 162(m) Vesting Condition has
been satisfied. Subject to the requirements and limitations in the immediately
preceding sentence and the other terms and provisions of this Agreement and the
Plan, no later than 60 days after the later of (x) each Vesting Date with
respect to the Award and (y) the satisfaction of the 162(m) Vesting Condition,
the Company shall issue or transfer to the Participant the number of Shares
corresponding to such Vesting Date and the Retained Dividend Equivalents and
Retained Distributions, if any, covered by that portion of the Award.

 

  b) Section 162(m) Vesting Requirement. Vesting of the Award is subject to the
earliest to occur of: (i) achievement of the Performance Target for the
Performance Period and the certification of achievement of such Performance
Target by the Committee pursuant to Section 9(b) of the Plan, (ii) the
occurrence of a Change in Control prior to January 1, 2018 (the “162(m) Vesting
Condition”) and (iii) the Participant’s death or Disability prior to January 1,
2018. The Performance Target shall be established by the Committee for the Award
no later than 90 days following the beginning of the Performance Period. If the
Committee determines the 162(m) Vesting Condition is not satisfied, all of the
RSUs in the Award and any Retained Dividend Equivalents and Retained
Distributions will be forfeited immediately, including any RSUs in the Award and
any Retained Dividend Equivalents and Retained Distributions related thereto
with respect to which a Vesting Date occurred on or before the date the
Committee determined the 162(m) Vesting Condition was not satisfied.

 

  c) RSUs Extinguished. Upon each issuance or transfer of Shares in accordance
with this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished and such number of RSUs
will not be considered to be held by the Participant for any purpose.

 

  d) Final Issuance. Upon the final issuance or transfer of Shares, Retained
Dividend Equivalents and Retained Distributions, if any, to the Participant
pursuant to this Agreement, in lieu of a fractional Share, the Participant shall
receive a cash payment equal to the Fair Market Value of such fractional Share.

 

  e) Section 409A. Notwithstanding anything else contained in this Agreement, no
Shares shall be issued or transferred to a Participant and no Retained Dividend
Equivalents and Retained Distributions shall be paid before the first date on
which a payment could be made without subjecting the Participant to tax under
the provisions of Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

5. Termination of Employment.

 

  a) Notwithstanding any provision of an employment agreement between the
Participant and the Company or an Affiliate or any severance plan that provides
for different treatment, (i) if, prior to the Vesting Commencement Date, the
Participant’s Employment with the Company and its Affiliates terminates for any
reason other than those described in Sections 5(b) or Section 6 (including as a
result of termination of the Participant’s Employment without Cause or due to
Retirement), then all portions of the Award and all Retained Dividend
Equivalents and Retained Distributions relating thereto shall be completely
forfeited on the date of any such termination, and (ii) if, on or following the
Vesting Commencement Date but prior to the Vesting Date with respect to any
portion of the Award, the Participant’s Employment with the Company and its
Affiliates terminates for any reason other than those described in Section 5(b),
(c) or (d) or in Section 6, then the RSUs covered by such portion of the Award
and all Retained Dividend Equivalents and Retained Distributions relating
thereto shall be completely forfeited on the date of any such termination.

 

  b) If, on any date while RSUs are outstanding hereunder, the Participant’s
Employment terminates as a result of his or her death or Disability, then, to
the extent the RSUs were not extinguished or forfeited prior to such termination
of Employment, the RSUs and all Retained Dividend Equivalents and Retained
Distributions relating thereto shall fully vest on the date of any such
termination, and Shares subject to the RSUs shall be issued or transferred to
the Participant (along with the Retained Dividend Equivalents and Retained
Distributions relating thereto) as soon as practicable, but no later than
60 days, following such termination of Employment.

 

  c)

If, on or after the Vesting Commencement Date and prior to a Change of Control,
the Participant’s Employment (i) terminates as a result of his or her Retirement
(taking into account the provision in the definition thereof relating to the
status of the transactions contemplated by the Merger Agreement) or (ii) is
terminated by the Company and its Affiliates for any reason other than for Cause
(x) on a date when the Participant satisfies the requirements for Retirement or
(y) on a date when the Participant does not satisfy the requirements for
Retirement, but the Participant would satisfy the requirements for Retirement
during a Severance Period (for purposes of this clause (ii), based solely on
whether the Participant has attained the relevant age and service requirements
in the definition of Retirement and without regard to the status of the
transactions contemplated by the Merger Agreement (the “Age and Service
Requirements”)), then the RSUs

 

5



--------------------------------------------------------------------------------

  and all Retained Dividend Equivalents and Retained Distributions relating
thereto shall, to the extent the RSUs were not extinguished or forfeited prior
to such termination of Employment, fully vest on the later of (A) the date of
such termination of Employment and (B) the satisfaction of the 162(m) Vesting
Condition; and Shares subject to the RSUs shall be issued or transferred to the
Participant (along with the Retained Dividend Equivalents and Retained
Distributions relating thereto) as soon as practicable, but no later than
60 days, following such termination of Employment or satisfaction of the 162(m)
Vesting Condition, whichever is applicable. If the Participant’s Employment
terminates prior to the satisfaction of the 162(m) Vesting Condition and the
Committee determines that the 162(m) Vesting Condition has not been satisfied,
then the RSUs and any Retained Dividend Equivalents and Retained Distributions
related thereto shall be forfeited immediately upon such determination.

 

  d) If, on or after the Vesting Commencement Date and prior to a Change of
Control, the Participant’s Employment is terminated by the Company and its
Affiliates for any reason other than for Cause (unless such termination is due
to death or Disability) on a date when the Participant does not satisfy the Age
and Service Requirements and the Participant would not satisfy such requirements
by the end of a Severance Period, then, subject to satisfaction of the 162(m)
Vesting Condition, the RSUs that were scheduled to vest on any Vesting Dates
that occur before the end of a Severance Period, and any Retained Dividend
Equivalents and Retained Distributions relating thereto, shall, to the extent
the RSUs were not extinguished or forfeited prior to such termination of
Employment, become vested, and Shares subject to such RSUs shall be issued or
transferred to the Participant (along with the Retained Dividend Equivalents and
Retained Distributions relating thereto) as soon as practicable, but no later
than 60 days, following the later of (x) such termination of Employment and
(y) the satisfaction of the 162(m) Vesting Condition. The portion of the RSUs
that have a Vesting Date after the end of a Severance Period and any Retained
Dividend Equivalents and Retained Distributions related thereto shall be
completely forfeited on the date of any such termination. If the Participant’s
Employment is terminated prior to the satisfaction of the 162(m) Vesting
Condition and the Committee later determines that the 162(m) Vesting Condition
was not satisfied, then the RSUs and any Retained Dividend Equivalents and
Retained Distributions related thereto shall be forfeited immediately upon such
determination.

For purposes of this Section 5, a temporary leave of absence shall not
constitute a termination of Employment or a failure to be continuously employed
by the Company or any Affiliate regardless of the Participant’s payroll status
during such leave of absence if such leave of absence is approved in writing by
the Company or any Affiliate; provided, that such leave of absence constitutes a
bona

 

6



--------------------------------------------------------------------------------

fide leave of absence and not a Separation From Service under Treas.
Reg. 1.409A-1(h)(1)(i). Notice of any such approved leave of absence should be
sent to the Company at One Time Warner Center, New York, New York 10019,
attention: Director, Global Stock Plans Administration, but such notice shall
not be required for the leave of absence to be considered approved. Furthermore,
if the Participant terminates Employment pursuant to Section 4.2 of the
Employment Agreement (or for any comparable material breach of a successor
employment agreement between the Participant and the Company or an Affiliate),
it will be deemed a termination without Cause for purposes of this Section 5,
regardless of whether it occurs prior to, upon or after the closing of the
transactions contemplated by, or following the termination of, the Merger
Agreement.

In the event the Participant’s Employment with the Company or any of its
Affiliates is terminated, the Participant shall have no claim against the
Company with respect to the RSUs and related Retained Dividend Equivalents and
Retained Distributions, if any, other than as set forth in this Section 5 (and,
if applicable, Section 6), the provisions of this Section 5 (and, if applicable,
Section 6) being the sole remedy of the Participant with respect thereto.

 

6. Acceleration of Vesting Date. In the event a Change in Control, subject to
Section 7, has occurred on any date while RSUs are outstanding hereunder,
(A) the Award will vest in full upon the earliest of (i) the Vesting Date with
respect to each portion of the Award, (ii) the Participant’s Retirement and
(iii) the termination of the Participant’s Employment by the Company or any of
its Affiliates (I) by the Company other than for Cause (unless such termination
is due to death or Disability) or (II) by the Participant pursuant to
Section 4.2 of the Employment Agreement (or for any comparable material breach
of a successor employment agreement between the Participant and the Company or
an Affiliate)and (B) Shares subject to the RSUs shall be issued or transferred
to the Participant, as soon as practicable, but in no event later than 60 days
following such Vesting Date, along with the Retained Dividend Equivalents and
Retained Distributions related thereto.

 

7. Limitation on Acceleration.

 

  a)

Notwithstanding any provision to the contrary in the Plan or this Agreement, in
the event it is determined by an independent nationally recognized public
accounting firm, which is engaged and paid for by the Company prior to the
consummation of any transaction constituting a Change in Control (which for
purposes of this Section 7 shall mean a change in ownership or control as
determined in accordance with the regulations promulgated under Section 280G of
the Code), which accounting firm shall in no event be the accounting firm for
the entity seeking to effectuate the Change in Control (the “Accountant”), which
determination shall be certified by the Accountant and set forth in a
certificate delivered to the Participant not less than ten (10) business days

 

7



--------------------------------------------------------------------------------

  prior to the Change in Control setting forth in reasonable detail the basis of
the Accountant’s calculations (including any assumptions that the Accountant
made in performing the calculations), that part or all of the consideration,
compensation or benefits to be paid to such Participant under this Agreement
constitute “parachute payments” under Section 280G(b)(2) of the Code, then, if
the aggregate present value of such parachute payments, singularly or together
with the aggregate present value of any consideration, compensation or benefits
to be paid to such Participant under any other plan, arrangement or agreement
which constitute “parachute payments” (collectively, the “Parachute Amount”)
exceeds the maximum amount that would not give rise to any liability under
Section 4999 of the Code, the amounts constituting “parachute payments” which
would otherwise be payable to such Participant or for such Participant’s benefit
shall be reduced to the maximum amount that would not give rise to any liability
under Section 4999 of the Code (the “Reduced Amount”); provided that such
amounts shall not be so reduced if the Accountant determines that without such
reduction such Participant would be entitled to receive and retain, on a net
after-tax basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after-tax basis, that such Participant would be entitled to retain upon receipt
of the Reduced Amount. In connection with making determinations under this
Section 7, the Accountant shall take into account any positions to mitigate any
excise taxes payable under Section 4999 of the Code, such as the value of any
reasonable compensation for services to be rendered by the Participant before or
after the Change in Control, including any amounts payable to such Participant
following such Participant’s termination of employment hereunder with respect to
any non-competition provisions that may apply to such Participant, and the
Company shall cooperate in the valuation of any such services, including any
non-competition provisions.

 

  b) If the determination made pursuant to this Section 7 results in a reduction
of the payments that would otherwise be paid to the Participant except for the
application of this Section 7, the Company shall promptly give such Participant
notice of such determination. Such reduction in payments shall be first applied
to reduce any cash payments that such Participant would otherwise be entitled to
receive under this Agreement or otherwise and shall thereafter be applied to
reduce other payments and benefits, in each case, in reverse order beginning
with the payments or benefits that are to be paid the furthest in time from the
date of such determination, unless, to the extent permitted by Section 409A of
the Code, such Participant elects to have the reduction in payments applied in a
different order; provided that, in no event may such payments be reduced in a
manner that would result in subjecting such Participant to additional taxation
under Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

  c) As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for the
Participant’s benefit pursuant to this Agreement which should not have been so
paid or distributed (each, an “Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the
Participant’s benefit pursuant to this Agreement could have been so paid or
distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accountant,
based upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Participant which the Accountant believes has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for such Participant’s
benefit shall be repaid by such Participant to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code; provided, however, that no such repayment shall be required if and to
the extent such deemed repayment would not either reduce the amount on which
such Participant is subject to tax under Sections 1 and 4999 of the Code or
generate a refund of such taxes. In the event that the Accountant, based on
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for such Participant’s benefit together with interest at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code.

 

  d) In the event of any dispute with the Internal Revenue Service (or other
taxing authority) with respect to the application of this Section 7, the
Participant shall control the issues involved in such dispute and make all final
determinations with regard to such issues. The Company shall promptly pay, upon
demand by such Participant, all legal fees, court costs, fees of experts and
other costs and expenses which such Participant incurs in any actual, threatened
or contemplated contest of such Participant’s interpretation of, or
determination under, the provisions of this Section 7.

 

8. Withholding Taxes.

 

  a)

Obligation to Pay Withholding Taxes. The Participant acknowledges and agrees
that, regardless of any action the Company or the Participant’s employer takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (the “Tax-Related Items”), the ultimate
liability for all Tax-Related Items legally due by the Participant (i) is and
remains the Participant’s responsibility and (ii) may exceed the amount actually
withheld by the Company or the Participant’s employer. The Participant further
agrees and acknowledges that the Company and the Participant’s employer (x) make
no representations or undertakings regarding the treatment of any

 

9



--------------------------------------------------------------------------------

  Tax-Related Items in connection with any aspect of the Award, including the
grant of the Award, the vesting of the RSUs or the subsequent sale of any Shares
acquired from vesting of the RSUs, and the receipt of any Dividend Equivalents,
Retained Dividend Equivalents or Retained Distributions; and (y) do not commit
to and are under no obligation to structure the terms of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, the Participant understands and acknowledges
that if the Participant has become subject to tax in more than one jurisdiction
between the Date of Grant (as set forth in the Notice) and the date of any
relevant taxable event, the Company and/or the Participant’s employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction. The Company’s obligation to deliver the
Shares subject to the RSUs or to pay any Dividend Equivalents, Retained Dividend
Equivalents or Retained Distributions shall be subject to payment of all
Tax-Related Items by the Participant.

 

  b) Satisfaction of Company’s Withholding Obligations. At the time any portion
of an Award of RSUs, Dividend Equivalent, Retained Dividend Equivalents or
Retained Distribution relating thereto, becomes taxable to the Participant, he
or she will be required to pay to the Company or the Participant’s employer, as
applicable, any Tax-Related Items due as a result of such taxable event. The
Company or the Participant’s employer shall have the right to withhold from any
payment in respect of RSUs, transfer of Shares acquired at vesting, or payment
made to the Participant or to any person hereunder, whether such payment is to
be made in cash or in Shares, all Tax-Related Items as shall be required, in the
determination of the Company, pursuant to any statute or governmental regulation
or ruling. The Participant acknowledges and agrees that the Company or the
Participant’s employer, in their sole discretion, may satisfy such withholding
obligation by any one or a combination of the following methods:

 

  (i) by requiring the Participant to deliver a properly executed notice
together with irrevocable instructions to a broker approved by the Company to
sell a sufficient number of Shares to generate net proceeds (after commission
and fees) equal to the amount required to be withheld and promptly deliver such
amount to the Company;

 

  (ii) by requiring or allowing the Participant to pay the amount required to be
withheld in cash or by check;

 

  (iii) by deducting the amount required to be withheld from the Participant’s
current compensation or other amounts payable to the Participant;

 

10



--------------------------------------------------------------------------------

  (iv) by allowing the Participant to surrender other Shares that (A) in the
case of Shares initially acquired from the Company (upon exercise of a stock
option or otherwise), have been owned by the Participant for such period (if
any) as may be required to avoid a charge to the Company’s earnings, and
(B) have a fair market value on the date of surrender equal to the amount
required to be withheld;

 

  (v) by withholding a number of Shares to be issued upon delivery of Shares
that have a fair market value equal to the minimum statutory amount required to
be withheld;

 

  (vi) by selling any Shares to the extent required to pay the amount required
to be withheld; or

 

  (vii) by such other means or method as the Committee in its sole discretion
and without notice to the Participant deems appropriate.

The Company may satisfy its obligation to withhold the Tax-Related Items on
Dividend Equivalents, Retained Dividend Equivalents and Retained Distributions
payable in cash by withholding a sufficient amount from the payment or by such
other means as the Committee in its sole discretion and without notice to the
Participant deems appropriate, including withholding from salary or other
amounts payable to the Participant, Shares or cash having a value sufficient to
satisfy the withholding obligation for Tax-Related Items.

The Company will not issue any Shares to the Participant until the Participant
satisfies the withholding obligation for Tax-Related Items. If the withholding
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant shall be deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Participant’s participation in the Plan.

 

  c) Compliance with Applicable Laws. The Committee may also require the
Participant to acknowledge that he or she shall not sell or transfer Shares
except in compliance with all applicable laws, and may apply such other
restrictions on the sale or transfer of the Shares as it deems appropriate.

 

9. Changes in Capitalization and Government and Other Regulations.

 

  a) The Award shall be subject to all of the terms and provisions as provided
in this Agreement and in the Plan, which are incorporated by reference herein
and made a part hereof, including, without limitation, the provisions of
Section 10 of the Plan (generally relating to adjustments to the number of
Shares subject to the Award, upon certain changes in capitalization and certain
reorganizations and other transactions).

 

11



--------------------------------------------------------------------------------

  b) In the event that the transactions contemplated by the Merger Agreement are
consummated, upon the Effective Time (as defined in the Merger Agreement), the
RSUs shall be converted into the right to receive the Merger Consideration (as
defined in the Merger Agreement) if and when such RSU vests in accordance with
its terms, in accordance with Section 4.5(c) of the Merger Agreement.

 

10. Forfeiture. A breach of any restrictions, terms and conditions of the Plan
or this Agreement, with respect to any of the RSUs or any Dividend Equivalents,
Retained Dividend Equivalents and Retained Distributions relating thereto,
except as waived by the Board or the Committee, will cause a forfeiture of such
RSUs and any Dividend Equivalents, Retained Dividend Equivalents or Retained
Distributions relating thereto.

 

11. Amendment of Prior Agreements.

 

  a) Restricted Stock Units. In the case of any agreement between the
Participant and the Company or an Affiliate relating to the grant of restricted
stock units (“Prior RSUs”) that is outstanding on the date hereof (each, a
“Prior RSU Agreement”), the definition of “Good Reason” in such agreement, if
any, shall be deemed deleted and replaced in its entirety with the provisions
relating to the termination of Employment by the Participant pursuant to
Section 4.2 of the Employment Agreement.

 

  b) Options. In the case of any agreement between the Participant and the
Company or an Affiliate relating to the grant of Options (“Prior Options”) that
is outstanding immediately prior to the date hereof (each, a “Prior Option
Agreement”), in the event of a Change in Control, any section of such agreement
requiring the Participant to retain a number of Shares for a specified period
following the date of exercise of such Option shall be deemed deleted in its
entirety and such requirement shall be deemed waived.

 

  c) The Participant acknowledges and agrees that Sections 11(a) and 11(b) of
this Agreement constitute an amendment of any Prior RSU Agreements and Prior
Option Agreements.

 

12.

Treatment of Grant Under Employment Agreement and Merger Agreement. If the
Participant is subject to an employment agreement between the Participant and
the Company or an Affiliate that provides for annual long-term incentive
compensation, the Participant agrees that the RSUs covered by the Award shall be
considered as if they had been granted on the Vesting Commencement Date.
Furthermore, for purposes of Section 6.9(a)(ii) of the Merger Agreement, the

 

12



--------------------------------------------------------------------------------

  RSUs shall be considered as if they had been granted on the Vesting
Commencement Date for purposes of determining the value of the Participant’s
target long-term incentive opportunity immediately prior to the Effective Time
(as defined in the Merger Agreement) and the RSUs shall count toward determining
whether target annual cash bonus opportunities and target long-term incentive
compensation opportunities for 2018 are no less favorable in the aggregate than
immediately prior to the Effective Time.

 

13. Right of Company to Terminate Employment. Nothing contained in the Plan or
this Agreement shall confer on any Participant any right to continue in the
employ of the Company or any of its Affiliates and the Company and any such
Affiliate shall have the right to terminate the Employment of the Participant at
any such time, with or without cause, notwithstanding the fact that some or all
of the RSUs and related Retained Dividend Equivalents and Retained Distributions
covered by this Agreement may be forfeited as a result of such termination. The
granting of the RSUs under this Agreement shall not confer on the Participant
any right to any future Awards under the Plan.

 

14. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to Time Warner Inc., at One Time Warner Center,
New York, NY 10019, attention Director, Global Stock Plans Administration, and
to the Participant at his or her address, as it is shown on the records of the
Company or its Affiliate, or in either case to such other address as the Company
or the Participant, as the case may be, by notice to the other may designate in
writing from time to time.

 

15. Interpretation and Amendments. The Board and the Committee (to the extent
delegated by the Board) have plenary authority to interpret this Agreement and
the Plan, to prescribe, amend and rescind rules relating thereto and to make all
other determinations in connection with the administration of the Plan. The
Board or the Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan, provided that no such amendment
shall adversely affect the rights of the Participant under this Agreement
without his or her consent.

 

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and shall be binding
upon and inure to the benefit of the Participant and his or her legatees,
distributees and personal representatives.

 

17. Copy of the Plan and Documents. By entering into the Agreement, the
Participant agrees and acknowledges that he or she has received and read a copy
of the Plan. The Participant acknowledges and agrees that the Participant may be
entitled from time to time to receive certain other documents related to the
Company, including the Company’s annual report to stockholders and proxy
statement related to its annual meeting of stockholders (which become available
each year approximately three months after the end of the calendar year), and
the Participant consents to receive such documents electronically through the
Internet or as the Company otherwise directs.

 

13



--------------------------------------------------------------------------------

18. Governing Law. The Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

 

19. Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.

 

20. Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York located in the County of New York and the jurisdiction of the United
States District Court for the Southern District of New York for the purposes of
any suit, action or other proceeding arising out of or based upon this
Agreement. Each of the parties hereto to the extent permitted by applicable law
hereby waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding brought in such courts, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
such suit, action or proceeding in the above-referenced courts is brought in an
inconvenient forum, that the venue of such suit, action or proceedings, is
improper or that this Agreement may not be enforced in or by such court. Each of
the parties hereto hereby consents to service of process by mail at its address
to which notices are to be given pursuant to Section 14 hereof.

 

21.

Personal Data. The Company, the Participant’s local employer and the local
employer’s parent company or companies may hold, collect, use, process and
transfer, in electronic or other form, certain personal information about the
Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that the following personal information is required for the above
named purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, tax payer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all grants of RSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding RSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant,

 

14



--------------------------------------------------------------------------------

  estimated tax withholding rate, brokerage account number (if applicable), and
brokerage fees (the “Data”). The Participant understands that Data may be
collected from the Participant directly or, on Company’s request, from the
Participant’s local employer. The Participant understands that Data may be
transferred to third parties assisting the Company in the implementation,
administration and management of the Plan, including the brokers approved by the
Company, the broker selected by the Participant from among such Company-approved
brokers (if applicable), tax consultants and the Company’s software providers
(the “Data Recipients”). The Participant understands that some of these Data
Recipients may be located outside the Participant’s country of residence, and
that the Data Recipient’s country may have different data privacy laws and
protections than the Participant’s country of residence. The Participant
understands that the Data Recipients will receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. The Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that Data may also be made available to public
authorities as required by law, e.g., to the U.S. government. The Participant
understands that the Participant may, at any time, review Data and may provide
updated Data or corrections to the Data by written notice to the Company. Except
to the extent the collection, use, processing or transfer of Data is required by
law, the Participant may object to the collection, use, processing or transfer
of Data by contacting the Company in writing. The Participant understands that
such objection may affect his/her ability to participate in the Plan. The
Participant understands that he/she may contact the Company’s Stock Plan
Administration to obtain more information on the consequences of such objection.

 

15